Citation Nr: 0533213	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-21 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral epiphora 
of the eyes.

2.  Entitlement to a compensable evaluation for the residuals 
of a chalazions of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION



The veteran had active military service from July 1944 to 
January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on the part of the 
appellant.


REMAND

Following the veteran's submission for benefits in April 
2003, the RO issued a VCAA letter in May 2003.  [VCAA is the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)].  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c) (2005).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2005).

A review of the letter sent to the veteran in May 2003 
reveals that the letter tells the veteran what he must do in 
order to prevail with respect to his claim involving service 
connection.  It does not, however, discuss the veteran's 
increased evaluation claim.  That is, the letter does not 
indicate what the veteran must present in order to triumph 
with his claim.  The letter does not suggest what is involved 
with increased evaluations claims, i.e., that the medical 
evidence must show that there has been an increase in the 
severity of the condition in order to be awarded a higher 
disability evaluation.  In the absence of such prior notice, 
the Board finds that the claim must be returned to the RO so 
that a new VCAA letter may be issued.  This must occur so 
that the VA will satisfy its duty under the VCAA to notify 
and assist the appellant with regards to his claim.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).


In addition, following the July 2003 statement of the case, 
the veteran submitted additional private medical records 
relevant to the claimed eye disorders.  He, however, failed 
to submit a waiver of initial RO consideration.  As such, the 
RO should review these records and issue the corresponding 
supplemental statement of the case upon completion of its 
review.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005), 38 C.F.R. § 3.159(b)(1) (20054), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), as well as VAOPGCPREC 7-2004 are 
fully complied with and satisfied as to 
the issue on appeal.  In particular, the 
RO/AMC must inform the claimant:  (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations and how these 
apply to the appellant's increased 
evaluation claim; (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.

In other words, the RO/AMC must explain, 
in detail, how the veteran can prevail on 
his claim for a compensable evaluation 
for the removal of chalazions of the left 
eye, and that it is necessary to show 
that he had new growths or that his 
vision was affected by the chalazions.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2005); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  The 
SSOC should annotate the fact that the veteran has submitted 
additional medical evidence since the issuance of the 
statement of the case.  An appropriate period of time should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


